DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/4/21 has been entered. 
Response to Arguments
Applicant's arguments filed 8/30/21 regarding claims 1-12 and 18-20 have been fully considered but they are not persuasive. 
Applicant argues that Auburn US 4428374 fails to disclose the first jaw member and a second jaw member having a longitudinal channel in an inner portion extending along a length of the surgical clip.
However, Examiner respectfully disagrees.  Although the longitudinal channel within the jaw member 118 does extend transversely, it still will extend along a length of the surgical clip.  The language “a length” is a broad limitation and may be interpreted as any length portion of the clip, as it is not required that “a length” be the longest dimension of the clip or along any particular axis.  Additionally, Examiner notes that the language is particularly broad because the clip or the clip dimensions are not positively claimed.
Applicant’s arguments, 8/30/21, with respect to claims 13-17 have been fully considered and are persuasive.  The rejection of claims 13-17 has been withdrawn. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-9, 11 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Auburn 4428374.
Regarding claim 1, Auburn discloses a clip applier configured to apply a surgical clip to tissue, the clip applier comprising: 
a first jaw member 118 and second jaw member 120 configured to engage distal portions of the surgical clip 154, the first jaw member having a longitudinal channel 128 in an inner portion (cut out section 128 is within outer surface of jaw 118 and along a longitudinal axis of 118, figure 9) extending along a length of the surgical clip (may consider the transverse direction to be a length of the clip, as the language does not require it to be a longest length dimension or any particular direction in relation to the device), and the first and second jaw members configured to move relative to each other between an open configuration and a closed configuration (figure 9, open position; closed configuration when clamped compressing together members and operating tool 100, column 5, lines 24-29),
a stabilizing member 134 received in the longitudinal channel of the first jaw and having an end portion secured to the first jaw member (pivotally mounted within cut out with pin 126, figure 9), the stabilizing member having an aperture (cut out 138) and/or first and second walls (on either side of cut out 138, see annotated figure 9 below configured to receive a proximal portion of the surgical clip to reduce lateral movement of the surgical clip (apex portion of clip 154 received in the cut out section 138, column 6, lines 2-6, figure 10),


    PNG
    media_image1.png
    393
    454
    media_image1.png
    Greyscale

	Regarding claim 2, Auburn discloses the stabilizing member comprising the first and second walls (see annotated figure 9 above, walls on either side of the cut out 138, will extend longitudinally with the device axis when the device clamp is closed), the first and second walls extend along a longitudinal axis of the clip applier (figure 9, walls extend longitudinally along the scissor portion of the clip applier, and continue to extend along or beside the clip applier in the open or closed positions) and define a cavity (space with cut out 138, figure 9) there between configured to receive the proximal portion of the surgical clip and to reduce lateral movement of the surgical clip (apex or proximal portion of clip 154 received in the cut out section 138 between walls, column 6, lines 2-6).

Regarding claim 4, Auburn discloses the stabilizing member comprising at least one bend that facilitates compression of the stabilizing member when the first and second jaw members close (cut out section 138 a V-shape bend, which is compressed when members 102 and 104 are compressed to operate tool, column 5, lines 21-29).
Regarding claim 5, Auburn discloses the longitudinal channel is configured to receive the stabilizing member when compressed (stabilizing member secured with pin 126 during open and closed positions, figure 9).
Regarding claim 6, Auburn discloses wherein the second jaw member 120 has a channel 130 in an inner portion that receives the stabilizer member (figure 9), and the stabilizing member 134 has a second end portion secured to the second jaw member (stabilizer member end received within the inner portion channel 130 and secured with pin 132, figure 9).
Regarding claim 7, Auburn discloses a second stabilizing member 136 having an end portion secured to the second jaw member 118 (figure 9), wherein the second stabilizing member is configured to be compressed from a first configuration when the first and second jaw members are in the open configuration to a second configuration when the first and second jaw members are in the closed configuration (second stabilizing member 136 configured to be compressed and secured within the end portion in a similar to stabilizing member 134, with pins 122 and second pin, not shown; column 5, lines 43-49).
Regarding claim 8, Auburn discloses the end portion of the stabilizing member being secured in the longitudinal channel 128 of the first jaw member (figure 9, with pin 126).

Regarding claim 11, Auburn discloses the stabilizing member comprising a spring element (V-shaped spring member 134, column 5, line 43).
Regarding claim 18, Auburn discloses a method of securing a surgical clip to a clip applier having a first jaw member 118 and second jaw member 120, the method comprising:
securing a stabilizing member 134 between the first jaw member 118 and second jaw member 120 by engaging a first end portion of the stabilizer member in a longitudinal channel in an inner portion of the first jaw member (longitudinal channel inner portion cut out section 128 is within outer surface of jaw 118 and along a longitudinal axis of 118, figure 9) extending along a first length of the surgical clip (the jaw surrounds the clip, and may consider the transverse direction to be a length of the clip, as the language does not require it to be a longest length dimension or any particular direction in relation to the device) and engaging a second end portion of the stabilizing member in a longitudinal channel in an inner portion of the second jaw member (longitudinal channel inner portion cut out section 130 is within outer surface of jaw 118 and along a longitudinal axis of 118, figure 9) extending along a second length of the surgical clip (may consider the transverse direction to be a length of the clip, as the language does not require it to be a longest length dimension or any particular direction in relation to the device); receiving the surgical clip 154 between the first and second jaw members (figure 9 and 10); and stabilizing the surgical clip 154 with the stabilizing member to the clip applier by receiving a proximal portion of the clip in an aperture and/or first and second walls (an aperture cut out 138 and/or first and second walls on either side of cut out 138, figure 9 above).
Regarding claim 19, Auburn discloses a method wherein stabilizing the surgical clip with the stabilizing member includes receiving the proximal portion of the surgical clip into the aperture (cut out 138) of the stabilizing member (figure 10). 
.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Auburn 4428374 in view of Hessel et al. US 5797922.
Regarding claim 10, Auburn discloses a clip applier having an enlarged portion of the stabilizing member connecting to the first jaw member (first end of 134 with enlarged circular portion surrounding pin 126, pin secured within longitudinal channel 128 within the jaw 118, figures 9 and 10) essentially as claimed, but fails to disclose the end portion of the stabilizing member being configured to snap into the first jaw member.
Hessel et al. discloses a clip applier 20 configured to apply a surgical clip to tissue, the clip applier having a stabilizing member 24 having an end portion secured to a first jaw member 30 (figures 3 and 4), the stabilizing member being configured to snap into a longitudinal opening of the first jaw member (column 4, lines 53-60) for securing the stabilizing member to the jaw.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Auburn with a stabilizing member configured to snap into the first 
Regarding claim 12, Auburn discloses a clip applier comprising a stabilizing member essentially as claimed as discussed above, but fails to disclose the stabilizing member comprising a plastic element.
Hessel et al. discloses a clip applier 20 configured to apply a surgical clip to tissue, the clip applier having a stabilizing member 24 comprising a plastic element or another resilient material or lightweight plastic for holding clips (column 1, lines 20-22; column 4, lines 19-21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Auburn with a plastic element, as taught by Hessel et al., to provide a lightweight, resilient material for holding a clip, and additionally it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.
Allowable Subject Matter
Claims 13-17 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
The prior art of record at large fails to disclose in combination with the claim language, a stabilizer member comprising a first bend and a second bend configured to facilitate compression of the stabilizing member when the first and second jaw members are in a closed configuration, the first bend positionable between a longitudinal axis of the clip applier and the first jaw member, and the second bend positionable between the longitudinal axis of the clip applier and the second jaw member.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTINA C LAUER whose telephone number is (571)270-5418. The examiner can normally be reached Monday-Thursday 7:00 AM-4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/C.C.L/Examiner, Art Unit 3771

/DIANE D YABUT/Primary Examiner, Art Unit 3771